DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 11/8/2019.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Whitney Remily on 2/5/2021.
The application has been amended as follows: 
Claim 1, line 13, replace “a platinum group metal complex” with –a metal complex—
Claim 1, line 17, replace “an integer of 0 to 3,” with –an integer of 0 to 3, wherein the metal is selected from the group consisting of ruthenium, rhodium, palladium, osmium, iridium and platinum, --
Cancel claims 4-6 without prejudice.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest references: Kodama et al (US 2012/0292558). Kodama teaches a composition comprising (A) 100 parts by mass of an organopolysiloxane that contains at least two silicon-bonded alkenyl groups in each molecule, (D) 100 to 2,000 parts by mass of a thermally conductive filler such as metals, (B) an organopolysiloxane that contains at least two silicon-bonded hydrogen atoms in each molecule in an amount that provides from 0.5 to 10 moles of silicon-bonded hydrogen atoms in this component per 1 mole of the alkenyl groups in component (A); (C) at least 0.05 parts by mass of an adhesion promoter; and (E) a catalytic quantity of a hydrosilylation reaction catalyst. However, Kodama does not teach or fairly suggest the composition stored in a closed container like claimed. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WENWEN CAI/Primary Examiner, Art Unit 1763